Title: To George Washington from Brigadier General John Sullivan, 9 February 1776 [letter not found]
From: Sullivan, John
To: Washington, George

Letter not found: from Brigadier General John Sullivan, 9 Feb. 1776. On this date Robert Hanson Harrison wrote to Sullivan: “I am commanded by his Excellency to acknowledge the receipt of your favour of this Evening, and to Inform you, that he would not wish an Attempt to be made to bring off the Guard which you mention, ’till he has seen you, for particular reasons which he will then communicate” (DLC:GW).